Exhibit 10.2

 



NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

WORTHINGTON ENERGY, INC.

$75,000.00 NOTE

TEN PERCENT (10%) CONVERTIBLE NOTE

DATED APRIL 22, 2014

 

THIS NOTE (the "Note") is a duly authorized Convertible Note of WORTHINGTON
ENERGY, INC. a Nevada corporation (the "Company").

 

FOR VALUE RECEIVED, the Company promises to pay Tarpon Bay Partners LLC (the
"Holder"), the principal sum of Seventy Five Thousand Dollars and No Cents
($75,000.00) (the "Principal Amount") or such lesser principal amount following
the conversion or conversions of this Note in accordance with Paragraph 2 (the
"Outstanding Principal Amount") on December 31, 2014 (the "Maturity Date"), and
to pay interest on the Outstanding Principal Amount ("Interest") in a lump sum
on the Maturity Date, at the rate of ten percent (10%) per Annum (the "Rate")
from the date of issuance.

 

1)Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date. The Company will pay the Outstanding Principal Amount
of this Note on the Maturity Date, free of any withholding or deduction of any
kind to the Holder as of the Maturity Date and addressed to the Holder at the
address appearing on the Note Register.

 

 

 

1

 

This Note is subject to the following additional provisions:

 

2)All payments on account of the Outstanding Principal Amount of this Note and
all other amounts payable under this Note (whether made by the Company or any
other person) to or for the account of the Holder hereunder shall be made free
and clear of and without reduction by reason of any present and future income,
stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called "Taxes").

 

3)The Holder of this Note is entitled, at its option, at any time after the
issuance of this Note, to convert all or any lesser portion of the Outstanding
Principal Amount and accrued but unpaid Interest into Common Stock at a
conversion price (the "Conversion Price") for each share of Common Stock equal
to 50% discount of the lowest closing bid price in the 30 trading days prior to
the day that the Holder requests conversion, unless otherwise modified by mutual
agreement between the Parties (the "Conversion Price"); provided that if the
closing bid price for the common stock on the Clearing Date (defined below) is
lower than that used for the Conversion Price, then the Conversion Price shall
be adjusted such that the Discount shall be taken from the closing bid price on
the Clearing Date, and the Company shall issue additional shares to Holder to
reflect such adjusted conversion price. For interest that accrues pursuant to
the terms of this Note, the conversion price shall be at $.001, par value,
regardless of the trading price ("Interest Conversion"). Upon the exercise of
any conversion, the Holder shall notify the Issuer whether principal or interest
is being converted (The Common stock into which the Note is converted shall be
referred to in this agreement as "Conversion Shares.") If the Issuer's Common
stock is chilled for deposit at DTC, becomes chilled at any point while this
Agreement remains outstanding or deposit otherwise additional fees due to a
Yield Sign, Stop Sign or other trading restrictions, an additional 10% discount
will be attributed to the Conversion Price defined hereof and the conversion
dollar amount per conversion shall be reduced by a flat fee of $1,500.00 shall
be charged to the Issuer to cover costs associated with the deposit of chilled
stocks for each conversion. For purpose of this Section, the closing bid price
of the Common Stock shall be the closing bid price as reported by the Nasdaq
Stock Market, or on the over-the-counter market or, if the Common Stock is
listed on another stock market or exchange, the closing bid price on such
exchange as reported by Bloomberg LP. In the event that holder elects to convert
this Note in part, the conversion price for each conversion event shall be
calculated at the time of conversion in part. The Holder may convert this Note
into Common Stock by delivering a conversion notice, the form of conversion
notice attached to the Note as Exhibit B, executed by the Holder of the Note
evidencing such Holder's intention to convert the Note. For purposes of this
Agreement, the Clearing Date shall be on the date in which the conversion shares
are deposited into the Holder's brokerage account and Holder's broker has
confirmed with Holder the Holder may (execute trades of the conversion shares.
The Clearing Date will be reported to Issuer, and Issuer will issue reset shares
if needed. The Company shall bear any and all miscellaneous expenses that may
arise as a result of conversion and delivery of shares of common stock in
respect of the Note, including but are not limited to the cost of the issuance
of a Rule 144 legal opinion, transfer agent fees, equity issuance and deposit
fees, etc. At Holder's option, any accrued costs paid by Holder may be
subtracted from the dollar amount of any conversion of the Note.

 

2

 

 

Share Issuance. So long as this Note is outstanding, and prior to the complete
conversion or payment of this Note, if the Company shall issue any Common Stock
for consideration per share that is less than the Conversion Price that would be
in effect at the time of such issuance, then, and thereafter successively upon
each such issuance, the Conversion Price shall be reduced to such other lower
issue price. For purposes of this adjustment, the issuance of any security or
debt instrument of the Company carrying the right to convert such security or
debt instrument into Common Stock, or of any warrant, right or option to
purchase Common Stock shall result in an adjustment to the Conversion Price upon
the issuance of the above described security, debt instrument, warrant, right or
option, and again upon the issuance of shares of Common Stock upon exercise of
such conversion or purchase right if such issuance is at a price lower than the
then applicable Conversion Price. Common Stock issued or issuable by the
Borrower for no consideration will be deemed issuable or to have been issued for
$0.0001 per share of Common Stock. The reduction of the Conversion Price
described in this paragraph is in addition to all other rights of the Holder of
this Note.

 

The Company will not issue fractional shares or script representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share. The date on which
a Notice of Conversion is given shall be deemed to be the date on which the
Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission, email, or otherwise, of a copy of the Notice of
Conversion. Notice of Conversion may be sent by email to the Company, Attn: Gil
Steedley, Chief Executive Officer. At the Maturity Date, subject to Section 13
below, the Company will pay any unconverted Outstanding Principal Amount and
accrued Interest thereon, at the option of the Holder, in either (a) cash or (b)
Common Stock valued at a price equal to the Conversion Price determined as if
the Note was converted in accordance with its terms into Common Stock on the
Maturity Date.

 

Without in any way limiting the Holder's right to pursue other remedies,
including actual damages and or equitable relief, the parties agree that if
delivery of the Common Stock issuable upon conversion of this Note is not
delivered by the Deadline (3 Trading days) the Borrower shall pay to the Holder
$1,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock. Such cash amount shall be paid to Holder by the
fifth day of the month following the month in which it has accrued or, at the
option of the Holder (by written notice to the Borrower by the first day of the
month following the month in which it has accrued), shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interfere
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section are justified.

 

 

3

 

 

4)No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to the payment of the Outstanding Principal
Amount of this Note at the Maturity Date, and in the coin or currency herein
prescribed. This Note and all other Notes now or hereafter issued on similar
terms are direct obligations of the Company. In the event of any liquidation,
reorganization, winding up or dissolution, repayment of this Note shall not be
subordinate in any respect to any other indebtedness of the Company outstanding
as of the date of this Note or hereafter incurred by the Company.

 

Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts. Any warrants, options or other securities convertible
into stock of the Company issued before the date hereof shall rank pan i passu
with the Note in all respects

 

5)If at any time or from time to time after the date of this Note, the Common
Stock issuable upon the conversion of the Note is changed into the same or
different numbers of shares of an class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.

 

6)This Note shall be governed by and construed in accordance with the laws of
the State of Connecticut. Each of the parties consents to the jurisdiction of
the state or Federal courts of the State of Connecticut residing in Fairfield
County in connection with any dispute arising under this Note and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. Each of the parties hereby waives the right to a trial by jury in
connection with any dispute arising under this Note.

 

 

 

4

 

7)The following shall constitute an "Event of Default":

 

a.The Company shall default in the payment of principal and interest on this
Note and same shall continue for a period of five (5) days; or

 

b.Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or

 

c.The Company shall fail to perform or observe, in any material respect, any
other covenant, term, provision, condition, agreement or obligation of any Note
and such failure shall continue uncured for a period of thirty (30) days after
written notice from the Holder of such failure; or

 

d.The Company fails to authorize or to cause its Transfer Agent to issue shares
of Common Stock upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or to cause
its Transfer Agent to transfer any certificate for shares of Common Stock issued
to the Holder upon conversion of this Note and when required by this Note, and
such transfer is otherwise lawful, or fails to remove any restrictive legend on
any certificate or fails to cause its Transfer Agent to remove such restricted
legend, in each case where such removal is lawful, as and when required by this
Note, the Agreement, and any such failure shall continue uncured for ten (10)
business days; or

 

e.The Company shall make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or shall apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

f.A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

g.Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or

 

 

 

 

5

 

h.Any money judgment, writ or warrant of attachment, or similar process in
excess of One Hundred Thousand ($100,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

The Company shall have its Common Stock suspended or delisted from an exchange
or over-the-counter market from trading for in excess of five trading days.

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.

 

8)If one or more of the "Events of Default" as described above shall occur, the
Company agrees to pay all costs and expenses, including reasonable attorney's
fees, which the Holder may incur in collecting any amount due under, or
enforcing any terms of, this Note.

 

9)Prepayment. At any time that the Note remains outstanding, upon three (3)
business days' written notice (the "Prepayment Notice") to the Holder, the
Company may pay 150% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest. If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three (3) business days
elapses from the Prepayment Notice.

 

 

 

6

 

 

10)The Company covenants that until all amounts due under this Note are paid in
full, by conversion or otherwise, unless waived by the Holder or subsequent
Holder in writing, the Company shall:

 

give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;

 

give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;

 

at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.

 

11)Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,

 

a.in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or

 

b.(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.

 

12)Reservation of Shares. Maker shall instruct its transfer agent to reserve at
least Two Hundred Million (200,000,000) shares of its Common Stock for issuance
to Holder in connection with conversion of this Note, and shall provide Holder
with a copy of such instruction letter.

 

 

 

7

 

 

13)The Holder may not convert this Note to the extent such conversion would
result in the Holder, together with any affiliate thereof, beneficially owning
(as determined in accordance with Section 13(d) of the Exchange Act and the
rules promulgated thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock held by such Holder after application of this
Section. Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 9.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of Note are convertible
shall be the responsibility and obligation of the Holder. If the Holder has
delivered a Conversion Notice for a principal amount of Note that would result
in the issuance of in excess of the permitted amount hereunder, without regard
to any other shares that the Holder or its affiliates may beneficially own, the
Company shall notify the Holder of this fact and shall honor the conversion for
the maximum principal amount permitted to be converted on such Conversion Date
and, at the option of the Holder, either retain any principal amount tendered
for conversion in excess of the permitted amount hereunder for future
conversions or return such excess principal amount to the Holder. The provisions
of this Section may be waived by a Holder (but only as to itself and not to any
other Holder) upon not less than 65 days prior notice to the Company.

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.

 

WORTHINGTON ENERGY, INC.

 

 

By: /s/  Charles Volk      

 

Charles Volk, Chief Executive Officer

 

 

 

 

 

8

 

 

Exhibit B.

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_______________ principal amount (plus
accrued interest) of this Note into Shares of Common Stock of WORTHINGTON
ENERGY, INC. (the "Company"), as of the date written below. No fee will be
charged to the Holder or Holder's Custodian for any conversion, except for
transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

* The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system ("DWAC
Transfer").

 

  Name of DTC Prime Broker:               Account Number:    

 

* The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below:

 

 

Tarpon Bay Partners LLC           Date of Conversion:           Conversion
Price:           Shares to Be Delivered:           Is this Conversion Below
9.99%: Yes No         Remaining Principal Balance Due           Signature /s/
Stephen Hicks         Print Name: Stephen Hicks          

 

 



 

 

9

